Gray, J.
The agreement of the plaintiffs to be defaulted, and not to set up their insolvency, in the action brought by the insurance company against them to recover assessments secured by lien on their real estate, was a sufficient consideration for an agreement of the company to enforce the judgment and execution in that action against that real estate only, and not against the debtors or their other property. This agreement was in no way inconsistent with the judgment; but simply bound the company to enforce their judgment and execution, when obtained, in the manner, and against the property, to which the execution should have been in terms limited, if the debtors had obtained and pleaded their certificate of discharge before judgment was rendered against them. Bowditch Ins. Co. v. Jackson *3712 Gray, 114. The evidence that the company’s attorney in that action made, and that their president ratified, such an agreement should therefore have, been submitted to the jury.

Exceptions sustained,